DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,724,601 and U.S. Patent No. 10,543,423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/21 and 7/9/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 17-18, and 20 allowed.
Patentability seen in, although not limited to:
Independent Claim 1:
A game controller configured for removable attachment to a main unit of a game device, the game controller comprising: a slider configured for slidably engaging a groove of the main unit; and a first button for a processing operation of the main unit and/or a light, wherein the first button and/or the light is disposed on a surface of the 

Independent Claim 10:
A game controller configured for removable attachment to a main unit of a game device, the game controller comprising: a slider configured for slidably engaging a groove of the main unit; and a first button for a processing operation of the main unit and/or a light, the first button and/or the light being disposed on the slider, wherein the first button is disposed to be inaccessible when the slider slidably engages the groove; and the light is disposed to be not visible when the slider slidably engages the groove.

Independent Claim 11:
A game controller comprising: a housing; a slider on a side surface of the housing and configured for slidably engaging a groove of a computer device to detachably attach the game controller to the computer device, the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem; and one or more game control buttons for game processing operations disposed on a surface of the crossbar.

Independent Claim 17:
A system comprising: a game controller comprising a first housing; a slider on a side surface of the first housing and including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem; and one or more 

Independent Claim 18:
A game controller comprising: a housing; a slider on a side surface of the housing and configured for slidably engaging a groove of a computer device for detachably attaching the game controller to the computer device, the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem; first and second spaced apart game input buttons symmetrically disposed on a surface of the crossbar; and one or more indicator lights disposed in the space between the first and second game input buttons.

Independent Claim 20:
A system comprising: a game controller comprising a first housing; a slider on a side surface of the first housing and including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem; first and second spaced apart game input buttons symmetrically disposed on a surface of the crossbar; and one or more indicator lights disposed in the space between the first and second game input buttons; and a computer device comprising a second housing including a grove configured to slidably engage the slider of the game controller to detachably attach the game controller to the computer device.

The closest prior art of record does not teach or fairly suggest the claimed game controller(s) and system(s) in combination.  

Independent Claim 1:
Michael (US 2010/0195279) teaches a game controller configured for removable attachment to a main unit of a game device, the game controller comprising: a slider configured for slidably engaging a groove of the main unit; and a first button for a processing operation of the main unit.  
However, Michael lacks explicitly suggesting the first button and/or a light is disposed on a surface of the slider that faces the main unit when the slider slidably engages the groove of the main unit.
Hirschman (US 8,972,617) teaches a game controller configured for removable attachment to a main unit of a game device, the game controller comprising: a slider configured for slidably engaging a groove of the main unit; and a first button for a processing operation of the main unit.  
However, Hirschman lacks explicitly suggesting the first button and/or a light is disposed on a surface of the slider that faces the main unit when the slider slidably engages the groove of the main unit.
King (US 2013/0341214) teaches a case including at least one game controller, wherein the case is configured for removable attachment to a main using of a game device.  The at least one game controller includes a slider for engaging a grove of the case.


Independent Claim 10:
Michael (US 2010/0195279) teaches a game controller configured for removable attachment to a main unit of a game device, the game controller comprising: a slider configured for slidably engaging a groove of the main unit; and a first button for a processing operation of the main unit.
However, Michael lacks explicitly suggesting the first button and/or a light, the first button and/or the light being disposed on the slider, wherein the first button is disposed to be inaccessible when the slider slidably engages the groove; and the light is disposed to be not visible when the slider slidably engages the groove.
Hirschman (US 8,972,617) teaches a game controller configured for removable attachment to a main unit of a game device, the game controller comprising: a slider configured for slidably engaging a groove of the main unit; and a first button for a processing operation of the main unit.
However, Hirschman lacks explicitly suggesting the first button and/or a light, the first button and/or the light being disposed on the slider, wherein the first button is disposed to be inaccessible when the slider slidably engages the groove; and the light is disposed to be not visible when the slider slidably engages the groove.

	Independent Claim 11:
	Satsukawa (US 2008/0064500) teaches a game controller comprising: a housing; a slider on a side surface of the housing and configured for slidably engaging a groove of a computer device to detachably attach the game controller to the computer device, the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem.
However, Satsukawa lacks explicitly suggesting the game controller further comprising one or more game control buttons for game processing operations disposed on a surface of the crossbar.
Michael (US 2010/0195279) teaches a game controller comprising: a housing; a slider on a side surface of the housing and configured for slidably engaging a groove of a computer device to detachably attach the game controller to the computer device.
However, Michael lacks explicitly suggesting the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem; and one or more game control buttons for game processing operations disposed on a surface of the crossbar.
Hirschman (US 8,972,617) teaches a game controller comprising: a housing; a slider on a side surface of the housing and configured for slidably engaging a groove of a computer device to detachably attach the game controller to the computer device.
However, Hirschman lacks explicitly suggesting the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to 

	Independent Claim 17:
Satsukawa (US 2008/0064500) teaches a system comprising a game controller comprising: a first housing and a slider on a side surface of the first housing and including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem and a computer device comprising a second housing including a groove configured to slidably engage the slider of the game controller to detachably attach the game controller to the computer device.
However, Satsukawa lacks explicitly suggesting the gaming controller further comprising one or more game control buttons for game processing operations disposed on a surface of the crossbar.
Michael (US 2010/0195279) teaches a system comprising: a game controller comprising a first housing; a slider on a side surface of the first housing and a computer device comprising a second housing including a groove configured to slidably engage the slider of the game controller to detachably attach the game controller to the computer device.
	Michael lacks explicitly suggesting the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem and one or more game control buttons for game processing operations disposed on a surface of the crossbar. 

	Hirshman lacks explicitly suggesting the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem and one or more game control buttons for game processing operations disposed on a surface of the crossbar.

	Independent Claim 18:
	Satsukawa (US 2008/0064500) teaches a game controller comprising: a housing; a slider on a side surface of the housing and configured for slidably engaging a groove of a computer device for detachably attaching the game controller to the computer device, the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem.
However, Satsukawa lacks explicitly suggesting the game controller further comprising first and second spaced apart game input buttons symmetrically disposed on a surface of the crossbar and one or more indicator lights disposed in the space between the first and second game input buttons.
Michael (US 2010/0195279) teaches a game controller comprising: a housing; a slider on a side surface of the housing and configured for slidably engaging a groove of a computer device for detachably attaching the game controller to the computer device.

Hirschman (US 8,972,617) teaches a game controller comprising: a housing; a slider on a side surface of the housing and configured for slidably engaging a groove of a computer device for detachably attaching the game controller to the computer device, 
However, Hirschman lacks explicitly suggesting the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem; first and second spaced apart game input buttons symmetrically disposed on a surface of the crossbar; and one or more indicator lights disposed in the space between the first and second game input buttons.

	Independent Claim 20:
Satsukawa (US 2008/0064500) teaches a system comprising: a game controller comprising a first housing; a slider on a side surface of the first housing and including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem and a computer device comprising a second housing including a grove configured to slidably engage the slider of the game controller to detachably attach the game controller to the computer device.
However, Satsukawa lacks explicitly suggesting the gaming controller further first and second spaced apart game input buttons symmetrically disposed on a surface of 
Michael (US 2010/0195279) teaches a system comprising: a game controller comprising a first housing; a slider on a side surface of the first housing; and a computer device comprising a second housing including a grove configured to slidably engage the slider of the game controller to detachably attach the game controller to the computer device.
However, Michael lacks explicitly suggesting the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem; first and second spaced apart game input buttons symmetrically disposed on a surface of the crossbar; and one or more indicator lights disposed in the space between the first and second game input buttons.
Hirschman (US 8,972,617) teaches a system comprising: a game controller comprising a first housing; a slider on a side surface of the first housing; and a computer device comprising a second housing including a grove configured to slidably engage the slider of the game controller to detachably attach the game controller to the computer device.
However, Hirshman lacks explicitly suggesting the slider including a stem extending perpendicular to the side surface and a crossbar extending perpendicular to the stem; first and second spaced apart game input buttons symmetrically disposed on a surface of the crossbar; and one or more indicator lights disposed in the space between the first and second game input buttons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177.  The examiner can normally be reached on 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/TRAMAR HARPER/Primary Examiner, Art Unit 3715